255 U.S. 271 (1921)
MAGUIRE ET AL.
v.
REARDON ET AL., AS COMMISSIONERS, CONSTITUTING THE BOARD OF PUBLIC WORKS OF THE CITY AND COUNTY OF SAN FRANCISCO, ET AL.
No. 202.
Supreme Court of United States.
Argued January 28, 1921.
Decided February 28, 1921.
ERROR TO THE DISTRICT COURT OF APPEAL OF THE STATE OF CALIFORNIA IN AND FOR THE FIRST APPELLATE DISTRICT, DIVISION ONE.
Mr. J.F. Riley, for plaintiffs in error, submitted.
Mr. Maurice T. Dooling, Jr., with whom Mr. George Lull was on the brief, for defendants in error.
*272 MR. JUSTICE McREYNOLDS delivered the opinion of the court.
Defendants in error, officers and agents of the City and County of San Francisco, purporting to act under an ordinance approved May 8, 1917, gave notice of their intention to demolish and remove a wooden building on Van Ness Avenue, the property of plaintiffs in error. Thereupon the latter instituted this proceeding for an injunction upon the ground, among others, that as the building was lawfully erected the ordinance violated the Federal Constitution.
The court below, following Bancroft v. Goldberg, Bowen & Co., 166 California, 416, held that the building was erected in 1906 within the fire limits theretofore prescribed in violation of valid local regulations duly enacted under the charter, and consequently there could be no reasonable doubt of the municipality's power to direct its removal.
*273 The meaning and effect of the charter and ordinances thereunder are questions of local law determination of which by the state courts we commonly accept as conclusive. It is admitted that the building was constructed within defined fire limits, and the Supreme Court of the State has said this was contrary to valid regulations then in force. The challenged ordinance must therefore be treated as affecting an unlawful structure, and as so applied we can find no plausible ground for holding it in conflict with the Federal Constitution.
The judgment below is
Affirmed.